UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001‑11954 VORNADO REALTY TRUST (Exact name of Registrant as specified in its charter) Maryland 22‑1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (212) 894‑7000 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Shares of beneficial interest, $.04 par value per share New York Stock Exchange Cumulative Redeemable Preferred Shares of beneficial interest, no par value: 6.625% Series G New York Stock Exchange 6.625% Series I New York Stock Exchange 6.875% Series J New York Stock Exchange 5.70% Series K New York Stock Exchange 5.40% Series L New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES x
